DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			                         Pending Claims
1. 	Claims 1-15 are pending. Claims 16-18 are withdrawn due to previous restriction.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over House (US 2004/0021350) in view of Cheon (2017/0334708).
Regarding claim 1, House teaches a vehicle headrest comprising: an electro-acoustic transducer; an acoustic enclosure supporting the electro-acoustic transducer (see fig. 1-2, ¶ 0040, 0042, 0066, 0069. Speakers enclosed in the headrest.); wherein the second region defines a speaker grille that is configured to overlie the electro-acoustic transducer (see fig. 13,15-16, ¶ 0066, 0074. The speaker grill is configured to overlie the speaker 1602. ¶ 0074 states a speaker grill that is on the speaker.).  
	House reference disclose a foam headrest (¶ 0042, 0066). 
In order to address unitary foam member being cited area of the MPEP is provided “MPEP 2144 B.   Making Integral
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, 
	To address the claim limitation “a unitary foam member coupled to the acoustic enclosure, the foam member having regions of contrasting firmness including a first region having a first firmness and a second region having a second firmness that is greater than the first firmness”, Cheon reference is disclosed.
	Cheon teaches a unitary foam member coupled to the acoustic enclosure, the foam member having regions of contrasting firmness including a first region having a first firmness and a second region having a second firmness that is greater than the first firmness (see fig. 1-2, ¶ 0033, 0038, 0074. The headrest is manufactured with different hardness’s parts.  in order to provide a cushion members headrest regions with different hardness. The unitary foam is taught by Cheon which having different portions of the headrest having different firmness in different regions. Therefore Cheon discloses the different hardness’s in different regions.).
	The combination of Cheon to House provides the different hardness to different regions of the headrest. 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify House to incorporate different foam members of a speaker headrest. The modification comes to provides different areas or regions of firmness which would provide unitary foam members in the headrest. 



2 is rejected under 35 U.S.C. 103 as being unpatentable over House (US 2004/0021350) in view of Cheon (2017/0334708) in further view of Meixner et al. (US 2010/0072795). 
Regarding claim 2, House and Cheon do not teach the vehicle headrest of claim 1, wherein the foam member has a first foam density, and the second region has a second foam density that is greater than the first foam density.  
Meixner teaches wherein the foam member has a first foam density, and the second region has a second foam density that is greater than the first foam density (see ¶ 0021. A first foam has a lower density than a second foam.).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify House and Cheon to incorporate  a first density that is lower than a second foam density of a headrest. The modification comes to provide a different densities and firmness in the headrest. 


5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over House (US 2004/0021350) in view of Cheon (2017/0334708) in further view of Meixner et al. (US 2010/0072795) in further view of Sanderson et al. (US 2013/0101823).
	Regarding claim 3, House, Cheon and Meixner do not teach the vehicle headrest of claim 2, wherein the second foam density is at least twice (2x) the first foam density foam density.  
	Sanderson from an analogues art teaches wherein the second foam density is at least twice (2x) the first foam density foam density (see Claim 17. The regions have different densities at each location. Thus one location has twice the density than another location. The foam material can have different densities in different regions.). 
. 


6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over House (US 2004/0021350) in view of Cheon (2017/0334708) in further view of Meixner et al. (US 2010/0072795) in further view of Sanderson et al. (US 2013/0101823) in further view of Galbreath et al. (US 2008/0018162).
	Regarding claim 4, House, Cheon, Meixner and Sanderson do not teach the vehicle headrest of claim 3, wherein the first region has a foam density of about 2 PCF to about 8PCF, and wherein the second region has a foam density of at least about 12 PCF.  
	Galbreath teaches wherein the first region has a foam density of about 2 PCF to about 8PCF, and wherein the second region has a foam density of at least about 12 PCF (see Claim 19. The vehicle seat  has different structural layers of cushion in which on region can have a density of 1.75 to 7 PCF and another foam region can have a density above 3 PCF. Therefore the regions in the claim can be assonated with the different density PCF in each range for each region.). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify House, Cheon, Meixner and Sanderson to incorporate different PCF density of each foam in different regions. The modification comes to provide a different densities and firmness in the headrest. 


7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over House (US 2004/0021350) in view of Cheon (2017/0334708) in further view of Silverstein (US 2014/0270322) in further view of Gomes et al. (US 2010/0244511).
	Regarding claim 5, House and Cheon do not teach the vehicle headrest of claim 1, wherein the first and second regions each have a hardness less than or equal to Shore A 50.  
	Silverstein teaches wherein the first and second regions each have a hardness less than or equal to Shore A (see ¶ 0029. The headrest area can have a durometer between Shore 50 and Shore 90. Thus the headrest regions can be subjected to the hardness or firmness ratings.).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify House and Cheon to incorporate shore rating for the headrest. The modification comes to provides hardens or firmness level for the headrest. 
	However Silverman does not teach hardness level less than or equal to shore A 50.
	Gomes teaches hardness level less than or equal to shore A 50 (see ¶ 0004. The headrest design have a hardness of about 50 Shore A.).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify House and Cheon and Silverman to incorporate shore rating for the headrest to be about 50 Shore A. The modification comes to provides hardens or firmness level for the headrest. 



8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over House (US 2004/0021350) in view of Cheon (2017/0334708)  in further view of Kondrad et al. (US 2014/0203611).
Regarding claim 6, House and Cheon do not teach the vehicle headrest of claim 1, wherein the foam member is formed of a closed cell foam.
Kondrad teaches vehicle headrest, wherein the foam member is formed of a closed cell foam (see ¶ 0036. The headrest cushion has a closed cell foam.).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify House and Cheon to incorporate closed cell foam. The modification provides a more rigid and stable foam cushion in the headrest. 


9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over House (US 2004/0021350) in view of Cheon (2017/0334708)  in further view of Nishida et al. (US 6,136,879).
Regarding claim 7, House and Cheon do not teach the vehicle headrest of claim 1, wherein the foam member is formed of polyurethane.
Nishida teaches vehicle headrest, wherein the foam member is formed of polyurethane (see col. 3, lines 17-22. The headrest cushion has polyurethane foam.).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify House and Cheon to incorporate headrest includes polyurethane. The modification provides a protection to the passenger from suffering whiplash injury.  



10.	Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over House (US 2004/0021350) in view of Cheon (2017/0334708) in further view of Silverstein (US 2014/0270322).
Regarding claim 8, House and Cheon do not teach the vehicle headrest of claim 1, wherein the second region overlies a portion of the first region, such that the portion of the first region is disposed between the second region and the electro-acoustic transducer.  
Silverstein teaches wherein the second region overlies a portion of the first region, such that the portion of the first region is disposed between the second region and the electro-acoustic transducer (see fig. 2. The headrest wherein the second region (grille, 52) overlies the first region (pad, 11). The first region is disposed between the second region and the speakers (fig. 2).).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify House and Cheon to incorporate headrest which has a grille (second region that overlies the first region padded cushion. The modification provides having speakers in the headrest which are at the ends of the cushion to project the sound towards the ears.   

	
Regarding claim 9, House and Cheon do not teach the vehicle headrest of claim 1, wherein the electro-acoustic transducer comprises a frame for mounting the electro-acoustic transducer to the acoustic enclosure; and wherein the foam member defines a recess that is formed in a portion of the first region that underlies the second region, 
Silverman teaches wherein the electro-acoustic transducer comprises a frame for mounting the electro-acoustic transducer to the acoustic enclosure; and wherein the foam member defines a recess that is formed in a portion of the first region that underlies the second region, wherein the recess conforms to a shape of the frame, and wherein the foam member further defines an opening within the recess that provides a clear path from the electro-acoustic transducer to the grille (see fig. 1. The speakers are connected to the frame 12, which is part of the headrest. The foam recess in which provides a clear path for the speakers. The structure is conformed to have the speakers and grille and cushion for the headrest which the speakers are recessed in the foam cushion which permits a clear path for the speakers.). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify House and Cheon to incorporate headrest structure provide a placement for the speakers. The modification provides having speakers in the headrest that are recessed in the cushion for clear path in the headrest.    


11.	Claims 10, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over House (US 2004/0021350) in view of Cheon (US 2017/0334708) in further view of Silverstein (US 2014/0270322) in further view of Kakishima (US 10,596,941).
	Regarding claim 10, House, Cheon and Silverman do not teach the vehicle headrest of claim 9, wherein the foam member is configured to engage the frame so as to form an acoustic seal there between.  
(see fig. 7-8, col. 4, lines 1-64. The tubular ring is connected to the speaker as well as the headrest forming a seal between the speaker and the foam padding in the headrest.).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify House, Cheon and Silverman to incorporate speaker seal for acoustical fitting in the headrest. The modification provides having speakers in the headrest that have an acoustical seal between the padding and the ring speakers.     
	

Regarding claim 11, House, Cheon and Silverman do not teach the vehicle headrest of claim 9, further comprising a pad ring coupled to the frame, wherein the recess has a depth that accommodates the pad ring between the frame and the foam member, and wherein the foam member engages the pad ring so as to form an acoustic seal there between.  
	Kakishima teaches the vehicle headrest of claim 9, further comprising a pad ring coupled to the frame, wherein the recess has a depth that accommodates the pad ring between the frame and the foam member, and wherein the foam member engages the pad ring so as to form an acoustic seal there between (see fig. 7-8, col. 4, lines 1-64. The tubular ring is connected to the speaker as well as the headrest forming a seal between the speaker and the foam padding in the headrest.).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify House, Cheon and Silverman to incorporate speaker seal for acoustical fitting in the headrest. The modification provides having 

Regarding claim 12, House, Cheon and Silverman do not teach the vehicle headrest of claim 1, wherein the first region further defines at least a portion of an acoustic channel that helps to divert acoustic energy radiated from the electro-acoustic transducer toward a desired direction.  
	Kakishima teaches wherein the first region further defines at least a portion of an acoustic channel that helps to divert acoustic energy radiated from the electro-acoustic transducer toward a desired direction (see fig. 7-8, col. 4, lines 1-64. The tubular ring is connected to the speaker as well as the headrest forming a seal between the speaker and the foam padding in the headrest. The tubular ring provides an acoustical seal and direction in which the sound will be radiating.).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify House, Cheon and Silverman to incorporate speaker sound radiation direction. The modification provides having speakers in the headrest that have an acoustical seal that has a directional seal which provides a direction in which the sound is radiated. 







	Regarding claim 13, House and Cheon do not teach the vehicle headrest of claim 1, wherein the first and second regions are formed concurrently in a two-shot molding process. 
	Asbury teaches wherein the first and second regions are formed in a two-shot molding process (see fig. 2, col. 2, lines 49-60. The foam material can be injected into the mold tool using a two shot injection molding operation, which the first shot of foam is done before the second shot of material.). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify House and Cheon to incorporate headrest with two different regions and uses a two shot injection molding processes. The modification provides molding process for the foam material. 
House, Cheon and Asbury do not discloses a concurrently two shot molding process.
Morgan teaches a two shot injection molding process (see ¶ 0004. The injection is done simultaneously of the two or more layers.).
 It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify House, Cheon and Asbury to incorporate headrest with two different regions that uses a two shot injection molding processes simultaneously. The modification provides simultaneously molding process for the foam material. 


13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable House (US 2004/0021350) in view of Cheon (US 2017/0334708) in further view of Ito et al. (US 2017/0072869).
	Regarding claim 14, Ito teaches the vehicle headrest of claim 1, wherein one of the first region and the second region is formed around the other of the first region and the second region in an insert molding process.
	Ito teaches the vehicle headrest of claim 1, wherein one of the first region and the second region is formed around the other of the first region and the second region in an insert molding process (see fig. 5-7, ¶ 0052-0053, 0069-0073. The headrest insulation (foam) covers the speakers. Thus being all around the body of the headrest.  The first region surrounds the second region. The foam member surrounds the core of the headrest which would be obvious of the insert of the molding process. The core of the headrest would be the second region which houses the speakers. The second region is formed from a hard resin which is the base of in which the first region will be fitted upon.).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify House and Cheon to the first region and second region formed around other regions. The modification provides different region molding process. 


15 is  rejected under 35 U.S.C. 103 as being unpatentable over House (US 2004/0021350) in view of Cheon (US 2017/0334708) in further view of Silverstein (US 2014/0270322) in further view of Ikeuchi (US 2005/0286735).
	Regarding claim 15, House and Cheon do not teach the vehicle headrest of claim 1, wherein the grille has a thickness of 5 mm to 10 mm.
	Silverstein teaches the vehicle headrest of claim 1, wherein the grille has a thickness (see ¶ 0029. The grille thickness is about 1 to about 3.5 mm.).
	Silverstein does not teach the thickness of 5mm to 10mm.
Ikeuchi teaches a grille thickness of 0.1-10mm (see ¶ 0032).
The combination of Ikeuchi to Silverstein, House and Cheon provide the thickness of the grille for the determined measurement between 5mm to 10mm.
 It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify House, Cheon and Silverstein to incorporate grille thickness. The modification provides having grilles in the headrest that have a thickness that provides a flush face with the headrest cushion. 


Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651